EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Interactive Intelligence, Inc. (the “Registrant”) on Form 10-Q for the quarterly period ending June 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Stephen R. Head, Chief Financial Officer, Vice President of Finance and Administration, Secretary and Treasurer of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: (1) The Report, to which this certification is attached as Exhibit 32.2, fullycomplies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) Theinformationcontainedin theReportfairlypresents,in all material respects, the financial condition and results of operations of the Registrant. /s/ Stephen R.
